                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
           v.                                       *     Criminal No. CCB-07-0238
                                                    *
SCHAWNHELM                                          *
                                                *******
                                    MEMORANDUM           AND ORDER

           Now pending is the motion by Schawn Helm for a reduced sentence under Section 404 of

the First Step Act of2018 ("FSA"). For the reasons that follow, the motion will be granted in part

and the sentence will be reduced from 262 to 235 months.

           Helm pled guilty in October 2007 to one count of conspiracy to distribute and possess with

intent to distribute 50 grams or more of crack cocaine. At that time, his quantity-based guideline

range was from 235 to 293 months, and his career offender guideline range was from 262 to 327

months. Helm was sentenced to 262 months of incarceration, followed by 5 years of supervised

release.        ECF No. 23. Today, both his quantity-based and career offender guideline range (at

311VI) is from 188 to 235 months.

           Contrary to the government's    argument, I find Helm eligible for re-sentencing under the

FSA. See United States v. Wirsing, No. 19-6381, --- F.3d ----, 2019 WL 6139017, at *9 (4th Cir.

Nov. 20, 2019). Eligibility for reduction of sentence does not mandate reduction, however. The

court should consider the factors under 18 U.S.C. 93553(a).      Here, the government argues against

any reduction, and the defendant asks for a reduction to 188 months. I agree that some reduction

is warranted, but not to the extent sought by the defense.

           First, the nature and circumstances of the offense are quite serious, given the quantity of

drugs involved (between 500 grams and 1.5 kilograms) and the fact a firearm was involved.

Second, Helm has a lengthy criminal history (Category VI), including assaults and resisting arrest

                                                     1
in addition to drug offenses. Third, his post-offense conduct is mixed. On the one hand, it appears

he has taken advantage of multiple programs within the BOP and has attempted to make realistic

re-entry plans. On the other hand, he has a number of disciplinary infractions, some as recent as

2017, which involve assaults or fighting. It appears there is still some need for deterrence as to

Helm and protection of the public.

       Balancing all those factors in light of the statute's purpose of lessening the disparity

between past sentences in crack cocaine and powder cocaine offenses, I conclude that Helm's

sentence should not be higher than the current guideline range, and that a sentence of 23 5 months

is sufficient without being greater than necessary to serve the purposes of sentencing. Considering

the issues presented by Helm's eventual re-entry into the community, and the need for support that

Helm himself recognizes, the five-year term of supervised release will not be reduced.

       Accordingly, the motion (ECF No. 48) is GRANTED, to the extent that the sentence will

be reduced to 235 months. An amended J&C will be issued.
                                ~r
       So Ordered this   ;;(1   day of November 2019.




                                              Catherine C. Blake
                                              United States District Judge




                                                 2
